Exhibit 10.23
ROPER INDUSTRIES, INC.


409A Amendments to the Offer Letter of Employment with David B. Liner


This Amendment to the Offer Letter of Employment Agreement dated as of July 21,
2005 (the “Offer Letter”) between Roper Industries, Inc. (the “Company”) and
David B. Liner (“Executive”) is made this 30th day of December 2008.


The Company and Executive have determined that it is in their best interests to
amend the Offer Letter to include special provisions intended to ensure
compliance with Internal Revenue Code Section 409A relating to deferred
compensation.  In consideration of the mutual covenants contained herein and the
continued employment of Executive by the Company, the parties agree as follows:


1. The paragraph entitled “Severance” in the Offer Letter is hereby amended by
deleting the words “you will be entitled to receive one year’s severance
(monthly installments) equal to your then-current monthly base salary and annual
bonus, plus 1 year of medical benefit coverage” and replacing the same with the
following:


“you will be entitled to receive one year of medical benefit coverage and a
severance payment equal to the sum of your then-current annual base salary and
annual bonus, if any, that you earned with respect to the last year before your
termination occurred.  Unless a delayed payment date is required under “Section
409A Compliance” below, such severance payment shall be paid in a lump sum no
later than March 15 of the year after the year in which your employment is
terminated.”


2. The Offer Letter is hereby amended by adding the following paragraphs:


“Section 409A Compliance:


o  
This Offer Letter shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Internal Revenue Code (the “Code”) and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).



o  
Notwithstanding anything in this Offer Letter to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of a change of control or your
termination of employment, such amount or benefit will not be payable or
distributable to you by reason of such circumstance unless (i) the circumstances
giving rise to such change of control or termination of employment, as the case,
may be, meet any description or definition of “change in control event” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definitions), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise.  This
provision does not prohibit the vesting of any amount upon a change of control
or termination of employment, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “change in control event” or “separation from service,”
as the case, may be, or such later date as may be required by the following
paragraph.



o  
If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Offer Letter by reason of your separation
from service during a period in which you are a “specified employee” (as defined
in Code Section 409A and applicable regulations), then payment or commencement
of such non-exempt amounts or benefits shall be delayed until the earlier of
your death or the first day of the seventh month following your separation from
service.”



o  
To the extent that you are entitled to be paid or reimbursed for any expenses
under this Offer Letter (i.e., reimbursement of business expenses, provision of
automobile or allowance, club dues and expenses, financial planning services and
similar reimbursements) the amount reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense shall be made within thirty (30) days after
delivery of your respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in any event no later than December 31 of the year after the year in which
the expense was incurred.  Your rights to payment or reimbursement of any
expenses incurred during your employment pursuant to this Offer Letter shall
expire no later than December 31 of the year in which you terminate employment
and shall not be subject to liquidation or exchange for another benefit.”



3.      Except as expressly amended hereby, the terms of the Offer Letter shall
be and remain unchanged and the Offer Letter as amended hereby shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
duly executed.


ROPER INDUSTRIES, INC.
 
By:             /s/ Brian D.
Jellison                                            
Brian D. Jellison, Chairman, President and CEO
 
  /s/ David B. Liner                                                 
David B. Liner